Dear Mr. Gale:
This letter is issued in response to your request for an opinion on the following question:
         "Will conservation agents have authority after January 1, 1979, to enforce either with or without a warrant the following statutes:
 569.055  Knowingly burning or exploding.  569.060  Reckless burning or exploding.  569.065  Negligent burning or exploding  569.140  Trespass in the first degree.  569.150  Trespass in the second degree."
Section 252.080, RSMo, grants Conservation Commission agents the same power to serve criminal process as is given to sheriffs and marshals but only in cases of violations of that chapter and the rules and regulations of the Conservation Commission. That section also gives Conservation Commission agents authority to arrest without warrant persons violating that chapter or the rules and regulations of the Conservation Commission. Section254.260, RSMo, authorizes agents of the Conservation Commission to arrest without warrant any person he sees or has good reason to believe is violating the provisions of that chapter or the rules and regulations of the Conservation Commission.
The new criminal code, from which the sections mentioned in your request are drawn, contains no general grant of authority to Conservation Commission agents to make arrests under the provisions you cite with or without warrants.
Therefore, it is our view that agents of the Conservation Commission have no authority to serve criminal process or make warrantless arrests for violations of Sections 569.055, 569.060569.065, 569.140, or 569.150, RSMo.
Very truly yours,
                                  JOHN ASHCROFT Attorney General